  8:20-cv-00479-BCB-MDN Doc # 25 Filed: 02/24/21 Page 1 of 1 - Page ID # 139




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED OF OMAHA LIFE INSURANCE
COMPANY,

                        Plaintiff,
                                                                        8:20-CV-479
        vs.

ALAN LUCAS TERHAAR, JR., REINA                                            ORDER
TERHAAR-REYES, and JOANN TERHAAR,

                        Defendants.


       This matter is before the Court on its own motion. Plaintiff has filed a motion to be

dismissed as a party in this case. Filing 22. If the Court were to grant this motion, then there would

be no pending claim in this case. Accordingly, Defendants are instructed to file any cross claims

they have against any other defendant in this case by March 17, 2021. The Court will address

Plaintiff’s motion (Filing 22) after such claim or claims are filed. Counsel for Defendants Reina

terHaar-Reyes and JoAnn terHaar is instructed to mail a copy of this order to Defendant Alan

Lucas terHaar, Jr., and the Clerk of Court is also directed to mail a copy of this order to Defendant

Alan Lucas terHaar, Jr. at the address listed in the returned summons at Filing 18.

       Dated this 24th day of February, 2021.

                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge




                                                  1
